Citation Nr: 1314328	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-44 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for service-connected pulmonary embolism.

2.  Entitlement to a disability rating in excess of 40 percent for service-connected deep vein thrombosis, right leg.

3.  Entitlement to a compensable disability rating for service-connected epididimytis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5. Entitlement to an initial disability rating in excess of 10 percent for service-connected status post arthroscopic debridement chondromalacia patella, right knee, with residual degenerative joint disease (right knee disability).
    


REPRESENTATION

Appellant represented by:	Penny E. Gronbeck, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1998 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Board notes, however, that in March 2011 (after the issuance of the rating decisions on appeal), the Veteran moved to North Carolina; hence, his claims file was transferred to the RO in Winston-Salem, North Carolina, and jurisdiction is with that RO as of this time.

The Veteran appeared and testified at a Board video conference hearing held before the undersigned Veterans Law Judge in October 2012.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The issue of entitlement to an increased disability rating for the right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the Board hearing held in October 2012, the Veteran via his attorney expressed his desire to withdraw the appealed claims seeking increased disability ratings for pulmonary embolism, deep vein thrombosis of the right leg and epididimytis in addition to the issue of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appealed claims seeking increased disability ratings for pulmonary embolism, deep vein thrombosis of the right leg and epididimytis in addition to the issue of entitlement to a TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, via his attorney, submitted a statement to the Board at the video conference hearing held in October 2012 that he wishes to withdraw the  appealed claims seeking increased disability ratings for pulmonary embolism, deep vein thrombosis of the right leg and epididimytis, in addition to the issue of entitlement to a TDIU.  Hearing testimony before the RO, when reduced to writing, can constitute the necessary writing requirement.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, the Veteran has withdrawn his appeal as to those claims, and there remains no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review those claims, and they are dismissed.


ORDER

The claims for entitlement to increased disability ratings for pulmonary embolism, deep vein thrombosis of the right leg and epididimytis, in addition to the issue of entitlement to a TDIU, are dismissed.


REMAND

The Board finds that remand of the Veteran's claim for an increased disability rating for his service-connected right knee disability is warranted for additional development.

The Veteran testified at his hearing in October 2012 that he has constant pain in his right knee with morning stiffness as well as stiffness when he sits too long.  He also testified that his knee "gives out" on him as many as four times a month.  He also reported having difficulty walking long distances.

The Veteran previously underwent VA examination in August 2009 and February 2010 at which he essentially complained of chronic soreness in the right knee with prolonged weight-bearing activities and other movements such as squatting and kneeling, some stiffness but no weakness, and occasional swelling when stressed.  He denied any increased heat or redness.  At the August 2009 VA examination he reported infrequent give-way but no locking; however, at the February 2010 VA examination, he denied having any giving way or locking of the knee.  He further complained of fatigability and lack of endurance for prolonged weight-bearing activities.  At the February 2010 VA examination, he also denied episodes of dislocation, subluxation or signs of inflammation.  Both examiners noted that the Veteran used a cane for balance and support primarily for his venous difficulties in the right lower extremity.  On physical examination, there was medial joint line tenderness.  The ligaments were noted to be intact with negative Lachman's test and negative drawer sign.  Range of motion of the knee was from 0 to 120 degrees with flexion reduced to 90 degrees on repetition secondary to pain and lack of endurance in August 2009, and from 0 to 125 degrees with flexion reduced to 90 degrees on repetition secondary to pain in February 2010.

The Board notes that the Veteran is also service-connected for recurrent deep vein thrombosis (DVT) of the right lower extremity.  At the August 2009 and February 2010 VA examinations, the Veteran complained of chronic soreness in his right thigh and calf, particularly with weight-bearing activities; swelling of the right lower extremity with prolonged weight-bearing activities and at the end of the workday; and aching in the right lower extremity somewhat relieved with elevation.  He reported his activities were self-restricted secondary to the symptom picture.  

In addition, the VA treatment records show significant treatment for the Veteran's DVT of the right lower extremity with recurrences and continuous complaints of pain/soreness with frequent edema of the right lower extremity.

Given that the Veteran's reported symptoms relating to his DVT in the right lower extremity and the right knee disability appear to be similar in nature, it is difficult for the Board based upon the evidence of record at this time to determine to which disability the Veteran's reports of pain/soreness relate, especially with regard to his testimony at the Board hearing.  Also given his previous denial at the last VA examination in February 2010 of having giving way of the right knee but in contrast using a cane for support due to his DVTs in the right lower extremity, it is not clear whether the giving way he reported at the hearing is related to the right knee disability or to the DVT of the right lower extremity.  

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  The evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Consequently, the Board finds that a new VA examination is needed so that the examiner can examine the Veteran's right lower extremity and provide an opinion as to what signs and symptoms are related to his right knee disability versus those relating to his DVT of the right lower extremity.  Furthermore, an opinion is needed to clarify whether there is any actual recurrent subluxation or lateral instability of the knee given the Veteran's report at the October 2012 hearing that he has giving way of the right knee up to four times a month or whether such giving way is due to some other cause.

Since it is necessary to remand this case for an examination, the Board concludes further efforts must be made to obtain possibly relevant evidence, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file his VA treatment records from the VA Medical Center in Togus, Maine, relating to the Veteran's right lower extremity (either his right knee or DVTs) from July 2010 to the present.  

2.  When the above development has been accomplished and any available evidence has been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected right knee disabilities.  The claims file must be provided to the examiner for review, to include reading this remand in its entirety, in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed, and provide a complete rationale for all conclusions and opinions.

With regard to the right knee disability (essentially characterized as degenerative joint disease), the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should determine the limitation of motion, if any, of the Veteran's right knee and discuss whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse.  The examiner should determine whether there is any evidence of ankylosis, recurrent subluxation, ligamentous laxity or other impairment of the right knee joint.  Repetitive motion testing should be conducted, and the examiner should comment on whether there is additional functional loss due to weakness, fatigability, incoordination, or pain on movement.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  

The examiner should also elicit information as to the frequency, duration, and severity of any symptomatology and loss of function in daily activities, including work and physical activity associated with the Veteran's service-connected DVT of the right lower extremity.  Physical examination of the Veteran's right lower extremity should be accomplished with regard to identifying the current signs and symptoms relating to his service-connected DVT of the right lower extremity.

Notwithstanding the questions asked within the Disability Benefits Questionnaire (DBQ) the examiner fills out, the examiner is asked to specifically comment on the following:

(a) To the extent possible, the examiner should separate out the signs and symptoms of each disability involving the right lower extremity, i.e., those signs and symptoms relating to the right knee disability versus those relating to the DVT of the right lower extremity.  For example, with regard to the Veteran's complaints of pain and/or soreness, the examiner should specifically describe what pain and/or soreness is related to the right knee disability in contrast to what is related to the DVT of the right lower extremity.

(b) The examiner should obtain a more detailed description from the Veteran of what he means when he says his right knee "gives way" and provide an opinion as to the likely cause of such giving way, e.g., ligamentous instability of the knee, recurrent subluxation of the knee, pain response from knee versus the right leg, generalized weakness of the right lower extremity, etc.

(c) The examiner should give a detailed explanation for the reasons for all opinion(s) provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After ensuring that all necessary development has been accomplished (to include the adequacy of the VA examination report), the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


